Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .				          Status of Claims 
This office action is responsive to the amendment filed 5/12/2022. As directed by the amendment claims 1, 3-7, 9-11,13-15 have been amended, claims 2 and 12 have been canceled. Thus, claims 1-15 remain pending. 				 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 11-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of claim 11 is as follows:
	Step 1: Claim 11 recites measuring method, which falls within one of the four categories
of invention.
	Step 2A, Prong One: When analyzed to determine whether the claim recites or is
directed to any judicial exception, the claim recites the limitations "measuring a blood glucose
level of the measuring object based on the absorption spectrum, wherein wavenumbers
between a plurality of absorption peak wavenumbers of glucose are used as blood glucose
level measuring wavenumbers for measuring the blood glucose level and wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1)", which sets forth a judicial exception. Under the broadest reasonably interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgment, opinion). The claim does not set forth any structure for performing the judicial exception, thus, the claim is drawn to a mental process, which is an abstract idea.
	Step 2A, Prong Two: When analyzing the claim as a whole to determine whether the
claim recites additional elements that integrate the judicial exception into a practical application besides the abstract idea, the claim recites, "irradiating a measuring object with light in a mid-
infrared region output from a light source" and “detecting an absorption spectrum of reflected
light reflected by the measuring object”. These claimed elements fail to recite any additional
element or combination of additional elements that apply, or use the judicial exception in a
manner that imposes a meaningful limitation on the judicial exception. As recited the irradiating
using the light source and detecting an absorption spectrum of reflected light reflected by the
measuring object, which upon review of the applicant’s specification, is pre-solution activity and
serves as mere data gathering (See para [0022]) with conventional light source for the mental
process which do not provide improvement to another technology or technical field, to effect a
particular treatment or prophylaxis for a disease or medical condition, or implemented with a
particular machine.
	Consideration of the additional elements as a combination also adds no other
meaningful limitations to the judicial exception not already present when the elements are
considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S. at
188, 209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are
individually conventional, but taken together act in concert to improve a technical field, the
additional elements of claim 11 do not provide an improvement to the technical field. Therefore,
even when viewed as a combination, the additional elements fail to transform the judicial
exception into a patent-eligible application of the judicial exception.
	Step 2B: When analyzing the claim as a whole to determine whether any element, or
combination or elements, is sufficient to ensure that the claim amounts to significantly more than
the judicial exception, as previously stated, the claim recites "irradiating a measuring object with
light in a mid-infrared region output from a light source" and “detecting an absorption spectrum
of reflected light reflected by the measuring object”.
	The recitation of irradiating using a light source and wavenumbers between a plurality of
absorption peak wavenumbers of glucose are used as a blood glucose level measuring wavenumber for measuring the blood glucose level and wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1) are not sufficient to amount to significantly more than the judicial exception because they are recited at a high level of generality with no unconventional structure that distinguishes the elements from well-known steps for obtaining absorption spectrum data. Additionally, irradiating a measuring object with light in a mid-infrared region output from a light source and detecting an absorption spectrum of reflected light reflected by the measuring object is not significantly more than what is well-known in the art as evidenced by Saiko et al. (See Figure 1 and see page 703 subsection "Experiment"). Since these elements do not add significantly more than judicial exception and the ordered combination of elements does not add anything significantly more to the claimed subject matter, specifically, the ordered combination of elements does not have any function that is not already supplied by each element individually, the claim as a whole does not amount to significantly more than a judicial exception.
	In view of the above, claim 11 fails to recite patent-eligible subject matter under 35
U.S.C 101. Dependent claims 13-15 fail to add additional elements that integrate the judicial
exception into a practical application. Claim 13 fail to cure the deficiencies of claim 11 by
merely reciting additional abstract ideas or further limits on the abstract idea already recited.
Claim 14 recites acquiring first spectrum data and second spectrum data; combining the first
spectrum and second spectrum data to generate a prediction model for regressing measured
spectrum data, however this recitation is not significantly more than what is well known as
evidenced by Saiko et. al above, and are limitations which are part of the mental process. Claim
15 recites generating a prediction model from data normalized with respect to a wavenumber for
normalization, similarly this recitation is not significantly more than what is well known as
evidenced by Saiko et al. above, and are limitations part of the mental process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-5, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saiko et al. (“Hollow optical-fiber based infrared spectroscopy for measurement of blood glucose level by using multi-reflection prism”; hereinafter known as “Saiko”) in view of Pan et al. (CN105662434A; hereinafter known as “Pan”).
	Regarding claim 1, Saiko teaches a measuring apparatus comprising (See Saiko Figure 1): a light source configured to output light in a mid-infrared region (See Saiko Figure 1 FTIR and see page 703, para “midinfrared ATR spectroscopy”); 
	a detector (See Saiko Figure 1 detector) configured to irradiate a measuring object with the light output from the light source and detect reflected light reflected by the measuring object (See Saiko Figure 1, and see page 703 subsection “ Experiment” para 1 “ detected light enter hollow optical fiber and transmitted to MCT detector”); and 	circuitry configured to measure a blood glucose level of the measuring object (See Saiko subsection “Experiment” para 3 on page 704 , and Figures 1 and 6); 	wherein wavenumbers between a plurality of absorption peak wavenumbers of glucose are used as a blood glucose level measuring wavenumbers for measuring the blood glucose level (See Saiko page 704 para 2,page 706 para 1, and see Figure 5 and 6). 	Saiko is silent to wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1). Pan teaches wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1) (See Pan Claim 4, wavenumbers selected from a range of glucose). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Saiko with blood glucose level measuring wavenumbers including two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1) like taught by Pan to provide Saiko’s measuring apparatus with a degree of correlation which indicates the extent to which the absorption peak varies with the blood glucose concentration tested (See Pan Page 7 para 4). 
	Regarding claim 4, Saiko teaches the blood glucose level measuring wavenumbers include a wavenumber that enables separation of an absorption spectrum of glucose from an absorption spectrum of a metabolite other than glucose (See Saiko page 706 para 1 “different spectra should correspond to absorption of only glucose and therefore reduce errors caused by other components in human tissue”).
	 Regarding claim 5, Saiko teaches wherein the circuitry is configured to determine
the blood glucose level based on a prediction model generated from data
normalized (See Saiko 707 para 2, a least square spectrum fitting is form of prediction
modeling) with respect to a wavenumber for normalization (See Saiko Figure 8, calibration plot
and see page 707 para 2); and the wavenumber for normalization is one wavenumber selected
from the blood glucose level measuring wavenumbers (See Saiko page 707 para 2 “the
reference values are blood glucose levels… absorption around 1155cm-1”, normalization performed due to calibration plot).
	Regarding claim 11, Saiko teaches a measuring method comprising:
	irradiating a measuring object with light in a mid-infrared region output from a light source (See Saiko Figure 1 FTIR and see page 703, para 3 “mid-infrared ATR spectroscopy system”); 	detecting an absorption spectrum of reflected light reflected by the measuring object (See Saiko Figure 1, and see page 703 subsection “Experiment” para 1 “absorption of the sample. detected light enter hollow optical fiber and transmitted to MCT detector); and measuring a blood glucose level of the measuring object based on the absorption spectrum (See Saiko page 704 para 1);	wherein wavenumbers between a plurality of absorption peak wavenumbers of glucose (See Saiko page 704 para 2 and see Figure 5) are used as blood glucose level measuring wavenumbers for measuring blood glucose level (See Saiko page 706 para 1 and see Figure 6), 	Saiko is silent to wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1). Pan teaches wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1) (See Pan Claim 4, wavenumbers selected from a range of glucose). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Saiko with blood glucose level measuring wavenumbers including two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1) like taught by Pan to provide Saiko’s measuring apparatus with a degree of correlation which indicates the extent to which the absorption peak varies with the blood glucose concentration tested (See Pan Page 7 para 4). 
	Regarding claim 14, Saiko teaches acquiring first spectrum data including blood
glucose level label information (See Saiko page 706 para 1 “spectrum measured in fasting
state with a glucose level of 72mg/dl” ); acquiring second spectrum data at one of the blood glucose level measuring wavenumbers that does not include the blood glucose level label information(See Saiko page 706 para 1, “spectrum baselines drawn …absorption band of glucose were subtracted from originally measured spectra”); and combining the first spectrum data and the second spectrum data to generate a prediction model for regressing measured spectrum data to the blood glucose level (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling).	Regarding claim 15, Saiko teaches generating the prediction model from data
normalized (See Saiko 707 para 2, a least square spectrum fitting is form of prediction
modeling) with respect to a wavenumber for normalization (See Saiko Figure 8, calibration plot
and see page 707 para 2) corresponding to one wavenumber selected from the blood glucose
level measuring wavenumbers (See Saiko page 707 para 2 “ the reference values are blood
glucose levels… absorption around 1155cm-1); and determining the blood glucose level based
on the prediction model (See Saiko page 707 para 2).
	Claims 3, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saiko in view of Pan as applied in claim 1, in view of Berman et al. (US 6362144B1; hereinafter known as “Berman”). 	Regarding claim 3, Saiko teaches wherein the blood glucose level measuring wavenumbers include at least one wavenumber selected from a group (See Saiko page 706 para 1). Saiko in view of Pan is silent to consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1. Berman teaches wavenumber consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1 (See Berman column 8 lines 54-60, values given in micrometers 2.5-14, 8.25- 8.75um and 9.50-10.0um). It would have been obvious to one of ordinary skill in the art to provide Saiko in view of Pan with wavenumbers 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1like taught by Berman to provide Saiko’s apparatus with referencing wavelengths for glucose (See Berman column 5 lines 5-16).
	Regarding claim 6, Saiko teaches wherein the circuitry is further configured to (See Saiko Figure 1), and wherein the light source output light with a wavenumber (See Saiko Figure 1 FTIR and see page 703, para 3 “mid-infrared system”). 
	Saiko in view of Pan is silent to estimate a reliability of measurement; reliability estimation that is different from the blood glucose level measuring wavenumbers; estimate the reliability of measurement based on first data obtained using the blood glucose level measuring wavenumbers; and second data obtained using the wavenumber for reliability estimation.
	Berman teaches to estimate a reliability of measurement (See Berman col. 10 para 2, IR sensor has filter which eliminates wavelengths not in reference); 
            wherein reliability estimation that is different from the blood glucose level
measuring wavenumbers (See Berman col. 10 lines 20-25); and 
	wherein the reliability estimating device estimates the reliability of measurement based on first data obtained using the blood glucose level measuring wavenumber (See Berman col. 10 para 2 “for glucose, referencing wavelength the measuring wavelength is typically between about 8.25 and 8.75 micrometers) and second data obtained using the wavenumbers for reliability estimation (See Berman col. 10 para 2 “for glucose measuring wavelength is … in range of about 9.5 to 10.0”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Saiko in view of Pan to estimate a reliability measurement and reliability estimation that is different from the blood glucose level measuring wavenumbers , and to estimate the reliability of measurement based on first data obtained using blood glucose level measuring wavenumbers and second data obtained using the wavenumber estimation like taught by Berman to improve Saiko’s measuring device by removing all light which is not in the region of the referencing wavelength (See Berman col. 10 para 2).	Regarding claim 7, Saiko teaches wherein the circuitry (See Saiko Figure 1) is further configure to: acquire second spectrum data at one of the blood glucose level measuring wavenumbers that does not include the blood glucose level label information (See Saiko page 706 para 1, “ spectrum baselines drawn… absorption band of glucose were subtracted from originally measured spectra) and to combine the first spectrum data and the second spectrum data to generate a prediction model (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling).	Saiko in view of Pan is silent to calibrate the measured blood glucose level; and wherein the measuring apparatus further comprises: a memory storing first spectrum data including blood glucose level label information. Berman teaches to calibrate the measured blood glucose level (See Berman col. 10 lines 50-54); and wherein the measuring apparatus further comprises: a memory storing first spectrum data including blood glucose level label information (See Berman col. 10 lines 34-40, various stored calibration values).	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Saiko in view of Pan with calibration of the measured blood glucose level; wherein the measuring apparatus further comprises: a memory storing first spectrum data including blood glucose level label information like taught by Berman to improve Saiko’s apparatus by providing consistent results using calibration and a memory storage for comparison of values (See Berman col. 10 lines 34-40).
	Regarding claim 13, Regarding claim 3, Saiko teaches wherein the blood glucose level measuring wavenumbers include at least one wavenumber selected from a group (See Saiko page 706 para 1). Saiko in view of Pan is silent to consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1. Berman teaches wavenumber consisting of 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1 (See Berman column 8 lines 54-60, values given in micrometers 2.5-14, 8.25- 8.75um and 9.50-10.0um). It would have been obvious to one of ordinary skill in the art to provide Saiko in view of Pan with wavenumbers 1050±6 cm-1, 1070±6 cm-1, and 1100±6 cm-1like taught by Berman to provide Saiko’s apparatus with referencing wavelengths for glucose (See Berman column 5 lines 5-16).
	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saiko in view of Pan in view of Berman, as applied in claim 7, in view of Patel et al. (Visual Domain Adaptation: A survey of recent advances; hereinafter known as “Patel”). 	Regarding claim 8, Saiko teaches the wherein the prediction model (See Saiko 707 para 2, a least square spectrum fitting is form of prediction model). Saiko in view of Pan in view of Berman is silent to includes a domain adaptation function. Patel teaches a domain adaptation function (See Patel page 1 para 3 and figure 1 and see page 2 subsection “Notion and Formulation). It would have been obvious to one of ordinary skill in the art to provide Saiko in view of pan in View of Berman with a domain adaptation function like taught by Patel to avoid covariate shift or data set bias when generating a model that performs training and testing (See Patel page 53 para 3).	Regarding claim 9, Saiko teaches wherein the circuitry (See Saiko Figure 1) is further configured to:	discriminate between the first spectrum data and the second spectrum data to produce a discriminator output (See Saiko 707 para 2, a least square spectrum fitting is form of prediction modeling, the optical measurement is the discriminator distinguishing between real data from data created by the prediction model); and 	generate the prediction model using the discriminator output (See Saiko 707 para 2, a least square spectrum fitting is form of prediction model). 
	Regarding claim 10, Saiko teaches wherein the circuitry (See Saiko Figure 1) is configured to update learning of the prediction model such that the first spectrum data and the second spectrum data cannot be discriminated based on the discriminator output (See Saiko page 706 para 1 “spectrum measured in fasting state with glucose level 72, and Saiko page 706 para 1 “spectrum baseline drawn... absorption band of glucose were subtracted from originally measured spectra”). 				      Response to Arguments
	Applicant’s argument filed March 12, 2022 with respect to rejections under 35 U.S.C 101 of claims 11-15 have been fully considered but are not persuasive because the amended claim 11 reciting “ measuring a blood glucose level of the measuring object based on the absorption spectrum, wherein wavenumbers between a plurality of absorption peak wavenumbers of glucose are used as blood glucose level measuring wavenumbers for measuring the blood glucose level and wherein the blood glucose level measuring wavenumbers include two or more wavenumbers(k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1)” describes a mental process capable of being performed in the human mind. Additionally, the steps of irradiating and detecting are generic steps for obtaining data thus are considered a pre-solution activity of data gathering. 
	Applicant’s argument filed March 12, 2022 with respect to rejections under 35 U.S.C 102(a)(1) specifically regarding the argument Saiko does not teach “blood glucose level measurement being performed using two or more wavenumbers (k) selected from at least one of a group consisting of wavenumbers between 1035 cm-1 and 1080 cm-1 (1035 cm-1 < k < 1080 cm-1) or a group consisting of wavenumbers between (1080 cm-1 < k < 1110 cm-1)” have been fully considered and are persuasive. However, under further reconsideration, a new ground of rejection is made in view of newly found prior art that specifically teaches using two or more wavenumbers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791